Citation Nr: 1537440	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-47 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for the service-connected varicose veins of the right leg, rated as 20 percent disabling prior to June 11, 2012 and rated as 40 percent disabling from June 11, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to September 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that rating decision, in pertinent part, the RO confirmed and continued a previously assigned 20 percent rating for service-connected varicose veins of the right leg.  

During the course of the appeal, jurisdiction of the file was transferred to the RO in Phoenix, Arizona after the Veteran relocated there from Kansas.  

In a July 2013 rating decision, the RO increased the 20 percent rating to 40 percent for the service-connected varicose veins of the right leg, effective from June 11, 2012.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran requested that his appeal be withdrawn in accordance with the requisite criteria by way of a May 2015 statement.  The authorized representative requested in August 2015 that the Veteran's request be granted.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


